Citation Nr: 1633033	
Decision Date: 08/19/16    Archive Date: 08/26/16

DOCKET NO.  11-06 882	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, type II, to include as due to exposure to toxic herbicides, asbestos, and depleted uranium.

2.  Entitlement to service connection for erectile dysfunction, to include as secondary to diabetes mellitus, type II, and due to exposure to asbestos and depleted uranium.

3.  Entitlement to service connection for a bilateral eye disorder, to include as due to exposure to asbestos and depleted uranium.


ATTORNEY FOR THE BOARD

L. Pelican, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the Navy from April 1969 to September 1993.  The Veteran was awarded the Vietnam Service Medal, the Republic of Vietnam Campaign Medal, and the Southwest Asia Service Medal with Bronze Star.

This case comes before the Board of Veterans' Appeals (the Board) from two February 2009 rating decisions of a Department of Veterans Affairs (VA) Regional Office (RO) in Honolulu, Hawaii.

This appeal was processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.  Thus, any future consideration of this case should take into account the existence of these electronic records.

The Board remanded the Veteran's claims in March 2014 and July 2015 for further development.  Unfortunately, additional development is required.  Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Upon review of the record, the Board has determined that there are outstanding VA treatment records.  The April 2015 Veterans Health Administration (VHA) opinion indicated that Compensation and Pension Record Interchange (CAPRI) medical records were reviewed in preparing the opinion.  See April 2015 VHA Opinion, pg. 2.  Furthermore, the examiner cited CAPRI records dated in March 2015 and April 2015.  Id. at 4, 5.  To date no CAPRI records have been associated with the Veteran's electronic claims file.  On remand, all outstanding VA medical records and CAPRI records should be associated with the claims file.

With respect to the Veteran's claim for a bilateral eye disorder, the April 2015 VHA clinician confined her opinion of current diagnoses to age-appropriate presbyopia.  However, an April 2010 ophthalmological examination noted normal eye examination and diagnoses of presbyopia, refractive error - hypermetropia, astigmatism, and cataract.  Moreover, the Veteran's service records show he was diagnosed with ocular hypertension in October 1987, and reported eye trouble in October 1988; however, these findings were not discussed in the clinician's opinion.  

Given that the Board is remanding for outstanding records and that there is some question as to the nature of the Veteran's current eye disorder(s), the Veteran should be provided a VA eye examination.

As to the diagnosed presbyopia, hypermetropia, and astigmatism, the Board is aware that these disorders are considered congenital defects.  Refractive errors are defined to include astigmatism, myopia, hyperopia, and presbyopia.  See M21-1, Part III, Subpart iv, 4.B.1.d.  Generally, congenital defects are not diseases for VA compensation purposes.  38 C.F.R. § 3.303(c) (2015); see also 38 C.F.R. § 4.9 (2015); see also, e.g., Winn v. Brown, 8 Vet. App. 510, 516 (1996).  In the absence of a superimposed disease or injury, service connection may not be allowed for congenital defects or refractive errors of the eyes, even if visual acuity decreased in service, as these are not diseases or injuries within the meaning of applicable legislation relating to service connection.  Id.  Thus, VA regulations specifically prohibit service connection for either a congenital defect or a refractive error of the eye unless such a defect was subjected to a superimposed disease or injury which created additional disability.  See VAOPGCPREC 82-90, 55 Fed. Reg. 45711 (July 18, 1990) (service connection may not be granted for defects of congenital, developmental or familial origin, unless the defect was subject to a superimposed disease or injury).

Accordingly, the case is REMANDED for the following actions:

1.  Take appropriate action to obtain VA treatment records.  If VA is unable to obtain these records, the Veteran must be notified of this fact and all efforts to obtain them must be documented and associated with the claims file.

2.  With appropriate authorization from the Veteran, obtain and associate with the record any outstanding treatment records identified by him as pertinent to his claims, to include from Tripler Army Medical Center and the Makalapa Naval Medical Clinic.

3.  Thereafter provide the Veteran a VA examination to assess the nature and etiology of any eye disorders.  The claims file and a copy of this remand must be reviewed by the examiner.  The VA examiner should indicate in the report whether the claims file was reviewed.  Any indicated diagnostic tests and studies should be accomplished.  Thereafter, based on the examination results, and the evidence of record, to include the government medical records, and lay statements, the examiner must address the following:

a.  Identify all applicable eye disorders present during the pendency of the appeal, to include presbyopia, refractive error - hypermetropia, astigmatism, and cataract.

In so opining, the examiner should reconcile his or her diagnoses with the diagnoses of record.  Additionally, if the examiner finds that any of the above diagnoses have not been present during the appeal period, a full explanation should be provided.

b.  For each diagnosed eye disorder, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that the diagnosed disability initially manifested during service or is otherwise etiologically related to active service, to include the Veteran's diagnosed ocular hypertension. 

c.  With regard to the Veteran's refractive error, the examiner should state whether it is at least as likely as not (50 percent or greater degree of probability) that any increase in the Veteran's refractive error of the eye was due to a superimposed disease or injury.

In so opining, the examiner should address the medical treatment records from government facilities and lay statements of record.  The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it. 

If the examiner is unable to offer the requested opinion, it is essential that the examiner offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge.  See Jones v. Shinseki, 23 Vet. App. 382 (2011).

4.  Thereafter, ensure any other development deemed warranted is performed, and readjudicate the Veteran's claims.  If a complete grant of any benefit requested is not awarded, issue a Supplemental Statement of the Case (SSOC) to the Veteran and his representative, and provide them an opportunity to respond before returning the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



